Citation Nr: 0614372	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as spondylosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active military service from August 1941 to 
November 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision in which 
the RO denied the veteran's claim for a back condition.  
[Parenthetically, the Board notes that, in an April 2000 
rating decision, the RO originally denied the claim not well 
grounded.  Upon readjudication in October 2000, the RO denied 
the claim on the merits].  The veteran filed a notice of 
disagreement (NOD) in January 2001, and the RO issued a 
statement of the case (SOC) in June 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was diagnosed with a back disorder, claimed 
as spondylosis, many years after service, and there is no 
competent evidence or opinion that any current back disorder, 
to include arthritis, degenerative disc disease, and 
spondylosis, is medically related to an injury or disease 
during service.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder, 
claimed as spondylosis, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  Although, as explained below, in a June 
2003 rating decision, the RO adjudicated the issue of whether 
to reopen the claim for service connection for a back 
disorder based on new and material evidence, the Board finds 
that the issue on appeal is an original claim for service 
connection for a back disorder.

The veteran filed his original claim for service connection 
in September 1999.  The RO denied service connection for a 
back disorder in April 2000 because the claim was not well 
grounded; the VCAA eliminated this requirement. In October 
2000, the RO denied the claim again, but this time it denied 
the claim on the merits.  The RO issued a letter to the 
veteran in November 2000 explaining the VCAA, but it did not 
specifically list the issue of service connection for a back 
disorder.  The veteran filed a statement in January 2001 
(three months after the October 2000 RO decision), which the 
Board interprets as a notice of disagreement to the October 
2000 RO decision.  According to the June 2004 SOC, the RO 
apparently considered the January 2001 statement as a claim 
to reopen.

In March 2002, the RO issued a notice letter explaining to 
the veteran that he had to submit new and material evidence 
in order to reopen the RO's last final decision denying 
service connection for a back disorder.  In June 2003, the RO 
then issued a rating decision declining to reopen the claim 
for service connection for a back disorder.  

In November 2003, despite the RO's June 2003 decision denying 
to reopen the veteran's claim for a back disorder, the RO 
advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in his 
service-connection claim for a back disorder, and what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  Further, through 
the June 2004 SOC, a December 2004 and an August 2005 SSOC, 
the RO notified the appellant and his representative of the 
legal criteria governing the claim for service connection for 
a back disorder, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection.  After each, they were 
afforded the opportunity to respond.  

In light of the foregoing procedural history, the Board finds 
that the issue on appeal is an original claim for service 
connection for a back disorder, as opposed to a petition to 
reopen the claim for service connection for a back disorder.  
The Board further finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that RO's November 2003 post-rating 
notice letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the November 
2003 notice letter, the RO requested that the appellant 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The November 2003 letter also 
informed the appellant that the RO had obtained VA medical 
records, and notified the appellant that it would obtain non-
VA medical records for which the appellant provided 
sufficient information and authorization.  The RO informed 
the veteran that it had requested evidence from his private 
medical providers, Dr. Fritz and Dr. Wicks.  The RO explained 
that VA was responsible to obtain non Federal Government 
records.  The RO explained that it was the veteran's 
responsibility to make sure that the RO received all 
requested records that were not in possession of the Federal 
Government.  The RO also explained what the evidence in 
support of his claim must show to prove the claim.  The RO 
also explained how it would help him obtain evidence for his 
claim.

In December 2003 the Dr. Fritz's office informed the RO that 
his office no longer possessed any records regarding the 
veteran's treatment.

In May 2004 the RO requested treatment records from the 
Huntington Hospital.  The Huntington Hospital representative 
responded in June 2004 that it had no records on file 
regarding the veteran.

In December 2004 the RO requested the veteran's treatment 
records from the Vet Center.

In May 2005, the RO wrote to the Vet Center again requesting 
the veteran's treatment records from 2004 to the present.

In June 2005, the RO received the veteran's treatment records 
from the Vet Center.

In April 2005, the National Personnel Records Center (NPRC) 
informed the veteran that it had located a portion of his 
service records and had forwarded copies to him.  The records 
provided by the NPRC have been associated with the claims 
file.  The NPRC added, however, that it appeared that some of 
his records appeared to have been destroyed in a fire at that 
facility in 1973.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the October 2000 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000.  Moreover, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this case, as indicated above, the appellant 
had full opportunity to respond after issuance of notice 
documents identified above, to include the RO's initial 
November 2003 post-rating notice letter, the SOC and the 
SSOCs.  Moreover, after the RO obtained VA treatment records 
and issued the November 2003 notice letter, the veteran was 
given the opportunity to provide information and/or evidence 
in support of the appeal before the RO readjudicated the 
claim in the subsequent SSOCs. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's claim for 
service connection for a back disorder, no rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, the available service medical records and VA 
medical records have been associated with the record.  
Although the veteran recalled receiving VA treatment between 
the years of 1945 and 1954 at the VAMC in New York, and the 
RO attempted to obtain them, no records were located during 
this time period. The claims file also contains private 
medical records from medical providers identified by the 
veteran.  After receiving no response to requests for 
additional records from identified private sources, the RO 
appropriately enlisted the appellant's assistance in 
procuring those records; however, additional efforts to 
obtain private medical records have been unsuccessful.  The 
Huntington Hospital responded that it had no records 
regarding the veteran.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claim.

As noted above, the NPRC reported that a portion of the 
veteran's service medical records appear to have been lost in 
the 1973 fire at the NPRC.  Nevertheless, the NPRC provided 
copies of the veteran's service medical records that it had 
on file, which included a copy of the veteran's discharge 
examination.  In this regard, the veteran submitted copies of 
the veteran's service medical records, which include 
treatment records.  In light of the evidence of record, as 
discussed in more detail below, VA examination of the veteran 
is unnecessary.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to any of the claim herein decided that needs to be 
obtained.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed if the 
disorder is manifested to a compensable degree (10 percent 
disabling) within a year of the veteran's discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As noted above, some of the veteran's service medical records 
are not available for review.  Attempts by the RO to obtain 
all available service medical records from NPRC have proven 
unsuccessful, although the NPRC has provided copies of some 
service treatment records and his November 1945 discharge 
examination report.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
(per curiam) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claim for 
service connection for a back disorder has been undertaken 
with these heightened duties in mind.

Service medical records supplied by NPRC are negative for 
complaints or findings of a back disorder, including 
arthritis, degenerative disc disease, or spondylosis.  The 
November 1945 service discharge examination report is 
negative for findings of a back disorder.  

Post-service medical evidence dated over 50 years after the 
veteran's discharge from service shows findings of a current 
back disorder.  VA outpatient treatment records dated since 
1999 show complaints of back pain diagnosed as arthritis and 
degenerative disc disease.  Although the veteran recalled 
receiving VA treatment between the years of 1945 and 1954 at 
the VAMC in New York, and the RO attempted to obtain them, no 
records were located during this time period.

Attempts to obtain private medical records identified by the 
veteran were unsuccessful because the medical providers 
reported that they no longer possess any treatment records 
regarding the veteran.  

Records obtained from the Vet Center are not specifically 
relevant to the veteran's claim on appeal for service 
connection for a back disorder.  The RO obtained these 
records to adjudicate an unrelated issue that is not on 
appeal before the Board.

Considering the claim on appeal in light of above, the Board 
finds that the claim for service connection for a back 
disorder must be denied.  Although the veteran has identified 
medical evidence documenting recent treatment for a current 
back disorder, diagnosed as arthritis and degenerative disc 
disease of the back, there is no medical evidence documenting 
it until the late 1990s, over 50 years after the veteran was 
discharged from service.  Furthermore, the veteran has not 
provided any medical evidence that documents that he was 
diagnosed with a back disorder during service or within the 
presumptive year after discharge.  The Board points out the 
lapse of time between service and the diagnosis of a 
disability is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Furthermore, no physician has linked 
any such pathology to the veteran's military service.  

The Board does not doubt the sincerity of the veteran's 
belief that he has a back disorder as a result of his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the claim for service connection 
for a back disorder, claimed as claimed as spondylosis, must 
be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder, claimed as claimed as 
spondylosis, is denied.



____________________________________________
JACQUELINE E. MNROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


